Title: To Benjamin Franklin from Thomas Digges, 17 December 1779
From: Digges, Thomas
To: Franklin, Benjamin



  Putney 17th. Decr.
  4th. by prive Hand & 11th. Post
  14th Novr 1779
Dr. Sir

I am afraid the Commn for the purchase of the Books &ca. will take me so much time as to make you suppose I neglect it, but they are old & by so many authors that I find it difficult to collect them. They shall be forwarded as soon as possible— The Accot agt. Capn. Gustavs —— was forwarded the 11th Int.
I mentioned to T——e what you requested— He got the letter safe which you forwarded from His wife. He speaks in the most exalted terms of respect for you & indeed he has ever done so in our frequent interviews— His not writing to you or any person on the continent, is meerly from prudential reasons here, & for his personal safety. This will be fully cleard up to you in a little time when he expects to see you on his way out— I have every reason to believe He is perfectly right in his politics.
A vessel is arrivd in a remote port of the west from Boston— She saild the 12th. Novr. with 90 British Prisoners sent home in her as a Cartel to produce the exchange of a like number here— She belongs to New England & what will be given in ansr. to the propositions by her is yet not known as it is only by this days post that accots are brought of such a vessel— The Crew passengers & Capn. of a Packet taken & carryd into Boston are among the number, & it strikes me as not unlikely instead of a cartel she may be only a vessel purchasd to bring home a set of men permitted to come away— It is very clear that a passenger arrivd in London & wch came in Her, says that there was not a word of news to the No Ward about Destaign the 12 Novr. No Ships of his at Boston & not a word of a storm having ruind his Fleet— Report sayd that the small aid of ships He gave Lincoln to the southward, enabled Him to oblige Prevost to Capitulate— Rhode Island was certainly evacuated & taken possession of By Gates with an army of 1500 Men—most of the heavy Cannon was left behind & many stores, & the British did not destroy things as heretofore but left Houses & other property tolerably decently. There is also a frigate announcd to be just arrivd from Jama. The news by Her is not yet out but it is said she is come with some accots of DEstaign— I write you in great haste in order to save the post I am yr. very obt
Robt Sinclair
